      Case 3:19-cv-00098-RCJ-WGC Document 38 Filed 09/07/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

PAUL LOPEZ,                          )             3:19-cv-00098-RCJ-WGC
                                     )
                        Plaintiff,   )             MINUTES OF THE COURT
        vs.                          )
                                     )             September 7, 2021
HOMAN, et al.,                       )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:       KAREN WALKER           REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Defendants’ Motion for an Extension of Time to File a Dispositive
Motion (ECF No. 37).

        The deadline of September 3, 2021, to file dispositive motions is VACATED pending the
resolution of Plaintiff’s Motion to Compel (ECF No. 36).

       IT IS SO ORDERED.

                                          DEBRA K. KEMPI, CLERK

                                          By:         /s/______________________
                                                  Deputy Clerk
